Citation Nr: 1709526	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-39 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a seizure disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1986 in the United States Navy.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Seattle, Washington, which, inter alia, denied the Veteran's claim for entitlement to service connection for a seizure disability. 

In his April 2014 notice of disagreement, the Veteran raised the issue of reopening a claim for service connection for bilateral hearing loss.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claim for entitlement to service connection for a seizure disability can be decided. 

The Veteran contends that he has a seizure disability resulting from his exposure to Agent Orange.  The Veteran's military personnel records reflect that he traveled to Vietnam during his period of service.  As such, service in Vietnam is conceded and the Veteran is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. 3.307(a)(6)(iii) (2016).

The Veteran's medical treatment records note a history of seizures.  In May 2011, the Veteran was seen by the Whidbey General Hospital Emergency Department for a single syncopal episode that was witnessed by his wife.  The cause of the syncope at that time was unknown.  In November 2013, following a stroke that caused a motor vehicle accident, the Veteran was diagnosed with new onset seizures at Skagit Valley Hospital.  That same month, Veteran's wife reported to the physician that over the past two or three years, the Veteran had approximately two or three seizures (although he never sought treatment for them).  The Veteran submitted a statement from his wife where she indicated that she has witnessed the Veteran have a seizure four different times.  In November 2013, an electroencephalography (EEG) was administered and was deemed abnormal by the examining physician.  The etiology of the seizure could not be determined.  There are also references to epilepsy and seizures in the private treatment records.

Although a disability benefits questionnaire was submitted by the Veteran in January 2013, which indicated that he did not have a seizure disorder at that time, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, one of more findings of lack of seizures at points during the pendency of a claim does not prevent a veteran from prevailing on a claim for service connection for seizures.  The Veteran has not undergone a VA examination to address the nature and etiology of his seizures.  As such, the Board finds that there is insufficient evidence in the record to decide the claim, and a VA examination is needed to determine whether the Veteran's seizure disability is due to or a result of his military service, and/or due to or a result of his exposure to Agent Orange.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that, although seizure disorder is not on the list of diseases presumed service connected in veterans exposed to Agent Orange, the Veteran may nonetheless establish entitlement to service connection by showing his seizure disorder was actually caused by his Agent Orange exposure.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Any outstanding medical treatment records should also be obtained and associated with the claims file.
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all outstanding VA treatment records of evaluation and/or treatment of the Veteran.

4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, schedule the Veteran for a VA examination in order to determine the etiology of his seizures.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

The examiner should first indicate whether the Veteran has, or has at any time had, a seizure disorder and, to the extent possible, provide a specific diagnosis.  Then, as to any such disorder, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that such disorder related to the Veteran's military service, to include his exposure to Agent Orange.
 
In providing the requested opinion, the examiner should specifically consider and discuss all pertinent medical evidence and lay assertions, the service treatment records, and the VA and private medical records.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to service connection for a seizure disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





